             Case 1:18-cv-03000 Document 1 Filed 12/19/18 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


INSTITUTE FOR ENERGY RESEARCH                        )
1155 15th Street, NW                                 )
Suite 900                                            )
Washington, D.C. 20005                               )
                                                     )
                      Plaintiff,                     )
       v.                                            )      C.A. No. 18-3000
                                                     )
UNITED STATES DEPARTMENT OF                          )
THE TREASURY                                         )
1500 Pennsylvania Avenue, NW                         )
Washington, D.C. 20220                               )
                                                     )
               Defendant.                            )


            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

Plaintiff INSTITUTE FOR ENERGY RESEARCH (“IER”) for its complaint against Defendant

UNITED STATES DEPARTMENT OF THE TREASURY (“Treasury” or “the Department”),

alleges as follows:

1) This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, to

   compel production under one FOIA request for certain described agency records, to

   which request defendant has not provided any of the statutorily required responses and

   therefore has denied.

2) The records requested would illuminate the public as to Treasury Department

   attentiveness or lack thereof to congressional investigations into, reports on and requests

   for information regarding support by foreign entities for domestic environmentalist




                                                !1
             Case 1:18-cv-03000 Document 1 Filed 12/19/18 Page 2 of 8




   pressure groups, and other efforts to influence U.S. energy or environment policy, which

   activity has emerged in recent years, particularly in recent months, and even this week.

3) As IER noted in its request, the subject matter at the heart of this request is of increasing

   public interest, specifically the relationship between U.S.-based environmentalist

   pressure groups’ advocacy work to influence U.S. environmental and resource policy,

   these groups’ relationships with foreign entities, and any implications thereof. The

   widespread media and public interest and congressional investigations are the basis for

   one of IER’s requests in the alternative for fee waiver, both of which Treasury ignored.

4) Treasury has failed to provide plaintiff with the requisite records or determination

   affirming the Department’s processing of plaintiff’s request by, e.g., providing an initial

   determination of the number of responsive records it intends to release or withhold

   within the 20-day time limit established under 5 U.S.C.S. § 552(a)(6)(A)(i), as also

   articulated by this Court in CREW v. Federal Election Commission, 711 F.3d 180 (D.C.

   Cir. 2013). Under CREW, agencies must “inform the requester of the scope of the

   documents that the agency will produce, as well as the scope of the documents that the

   agency plans to withhold under any FOIA exemptions” within the statutory deadline of

   20 working days.

5) Treasury took for itself a 10-day extension, which also passed still without any response.

6) Treasury also failed to grant or respond in any way to IER’s requests for fee waiver.

7) On December 13, 2018, IER contacted Treasury pursuant to the department’s suggestion

   for obtaining a request’s status, set forth in its acknowledgement letter. IER again

   specifically requested a CREW response. Treasury offered only an automated reply.


                                                  !2
             Case 1:18-cv-03000 Document 1 Filed 12/19/18 Page 3 of 8




8) Defendant Treasury’s failure to respond has constructively exhausted all of plaintiff’s

   administrative remedies leaving plaintiff no choice but to file this lawsuit to compel

   Treasury to comply with the law with regard to release of agency records.

                                            PARTIES

9) Plaintiff IER is a non-profit public policy institute in Washington, D.C. organized under

   section 501(c)3 of the tax code, with research, publication and other media functions, as

   well as a transparency initiative seeking public records relating to environmental and

   energy policy and how policymakers use public resources, all of which include broad

   dissemination of public information obtained under open records and freedom of

   information laws.

10) Defendant Treasury Department is a federal agency headquartered in Washington, DC.

                                JURISDICTION AND VENUE

11) This Court has jurisdiction pursuant to 5 U.S.C. § 552(a)(4)(B), because this action is

   brought in the District of Columbia, and 28 U.S.C. § 1331, because the resolution of

   disputes under FOIA presents a federal question.

12) Venue is proper under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391(e) because plaintiff

   resides in the District of Columbia, and defendant Treasury is a federal agency.

                       FACTUAL AND STATUTORY BACKGROUND

13) On October 23, 2018, plaintiff sent a FOIA request to Treasury by confirmed fax

   transmission at (202) 622-3895, requesting correspondence to or from specified current

   or former officials holding the position of Director or Acting Director, Office of




                                                 !3
             Case 1:18-cv-03000 Document 1 Filed 12/19/18 Page 4 of 8




   Environment and Energy, within Treasury’s International Affairs Office. The request was

   broken into three parts, each covering different periods of time and addressing oversight

   work by the U.S. House of Representatives to which Treasury has provided Congress no

   response; a specific oversight effort by the United States Senate; and certain keywords

   relating to environmental issues and foreign efforts to influence U.S. policy.

14) IER’s request was specific and clearly defined, requiring no subjective analysis and

   allowing for ready assessment of the population of potentially responsive records.

15) Plaintiff further narrowed its request to exclude as non-responsive correspondence that

   merely forwards press clippings, such as news accounts or opinion pieces.

16) FOIA provides that a requesting party is entitled to a substantive agency response within

   twenty working days, that the agency intends to comply with the request. 5 U.S.C. §

   552(a)(6)(A)(i). Within that deadline, the agency must also “determine and

   communicate the scope of the documents it intends to produce and withhold, and the

   reasons for withholding any documents,” and “inform the requester that it can appeal

   whatever portion of” the agency’s “determination” is adverse to the requestor. CREW v.

   FEC, 711 F.3d 180, 188 (D.C. Cir. 2013); accord Shermco Industries v. Secretary of U.S.

   Air Force, 452 F. Supp. 306, 317 (N.D. Tex. 1978).

17) U.S. Code 5 U.S.C.S. § 552(a)(6)(A) proclaims that the 20-day time limit shall not be

   tolled by the agency except in two narrow scenarios: The agency may make one request

   to the requester for information and toll the 20-day period while it is awaiting such

   information that it has reasonably requested from the requester, § 552(a)(6)(A)(ii)(I), and

   agencies may also toll the statutory time limit if necessary to clarify with the requester


                                                 !4
             Case 1:18-cv-03000 Document 1 Filed 12/19/18 Page 5 of 8




   issues regarding fee assessment. § 552(a)(6)(A)(ii)(II). In either case, the agency’s

   receipt of the requester’s response to the agency’s request for information or clarification

   ends the tolling period. Neither applies here as Treasury did not seek additional

   information from plaintiff regarding the request at issue in this suit.

18) Treasury instead took “an additional processing extension of (10) days …to process

   [IER’s] request”.

19) Treasury owed IER a response by November 20, 2018. A ten-day extension brought that

   date for a response to December 5, 2018. Treasury still has not yet provided any

   response and did not respond to plaintiff’s inquiry for a status update.

20) Further, Treasury did not acknowledge let alone provide a determination on plaintiff’s

   requests in the alternative for fee waiver.

21) In Bensman v. National Park Service, 806 F. Supp. 2d 31 (D.D.C. 2011) this Court

   noted: “[The effect of] the 2007 Amendments was to impose consequences on agencies

   that do not act in good faith or otherwise fail to comport with FOIA’s requirements. See

   S. Rep. No. 110-59. To underscore Congress's belief in the importance of the statutory

   time limit, the 2007 Amendments declare that ‘[a]n agency shall not assess search fees…

   if the agency fails to comply with any time limit’ of FOIA” (emphasis added).

22) Treasury is now past its statutory period for issuing such determinations on the above-

   described request, and the ten-day extension it granted itself, without providing any

   substantive response to plaintiff’s request or even any determination on fee waiver.

23) Defendant Treasury is thereby improperly denying plaintiff access to agency records in

   violation of FOIA.


                                                 !5
                Case 1:18-cv-03000 Document 1 Filed 12/19/18 Page 6 of 8




                                   FIRST CLAIM FOR RELIEF
                       Duty to Produce Records – Declaratory Judgment

24) Plaintiff re-alleges paragraphs 1-23 as if fully set out herein.

25) Plaintiff has sought and been denied production of responsive records reflecting the

   conduct of official business.

26) Plaintiff has a statutory right to the information it seeks and that defendant has

   unlawfully withheld.

27) Plaintiff is not required to further pursue administrative remedies.

28) Plaintiff asks this Court to enter a judgment declaring that:

           a.     Plaintiff is entitled to records responsive to its FOIA request described above,

                    and any attachments thereto, but Treasury failed to provide them;

           b.     Treasury’s response to plaintiff’s FOIA request described above is not in

                    accordance with the law, and does not satisfy Treasury’s obligations under

                    FOIA;

           c.     Treasury must now produce records responsive to plaintiff’s request.

                                 SECOND CLAIM FOR RELIEF
                            Duty to Produce Records – Injunctive Relief

29) Plaintiff re-alleges paragraphs 1-28 as if fully set out herein.

30) Plaintiff is entitled to injunctive relief compelling Treasury to produce the responsive

   records.




                                                   !6
               Case 1:18-cv-03000 Document 1 Filed 12/19/18 Page 7 of 8




31) Plaintiff asks the Court to enter an injunction ordering Treasury to produce to plaintiff,

   within 10 business days of the date of the order, the requested records sought in

   plaintiff's FOIA request described above, and any attachments thereto.

32) Plaintiff asks the Court to order the Parties to consult regarding withheld documents and

   to file a status report to the Court within 30 days after plaintiff receives the last of the

   produced documents, addressing defendant's preparation of a Vaughn log and a briefing

   schedule for resolution of remaining issues associated with plaintiffs challenges to

   defendant’s withholdings, if any, and any other remaining issues.

                                 THIRD CLAIM FOR RELIEF
                                Costs And Fees – Injunctive Relief

33) Plaintiff re-allege paragraphs 1-32 as if fully set out herein.

34) Pursuant to 5 U.S.C. § 552(a)(4)(E), the Court may assess against the United States

   reasonable attorney fees and other litigation costs reasonably incurred in any case under

   this section in which the complainant has substantially prevailed.

35) This Court should enter an injunction ordering the defendant to pay reasonable attorney

   fees and other litigation costs reasonably incurred in this case.


          WHEREFORE, Plaintiff requests the declaratory and injunctive relief herein sought, and

an award for its attorney fees and costs and such other and further relief as the Court shall deem

proper.




                                                   !7
Case 1:18-cv-03000 Document 1 Filed 12/19/18 Page 8 of 8



 Respectfully submitted this 19th day of December, 2018,

               By Counsel:

                                     ______/s/_________________
                                     Christopher C. Horner
                                     for GOVERNMENT ACCOUNTABILITY
                                            & OVERSIGHT, P.C.
                                     D.C. Bar No. 440107
                                     chris@chornerlaw.com
                                     1489 Kinross Lane
                                     Keswick, VA 22947
                                     (202) 262-4458

                                     ATTORNEY FOR Plaintiff




                                !8
